Title: The Reply of Homo Trium Literarum, 16 February 1774
From: Franklin, Benjamin
To: 


This is one of the many contributions to the press that may or may not have been Franklin’s. The only evidence is internal, and it supports nothing more than the most tentative conclusion. One bit of evidence that he was the author is the signature: who would assume the character of Wedderburn’s victim except the victim himself? Who else, also, would respond in that way—would take the mud of the thievery charge and throw it back as cosmic thieving? A minor point on the other side is the translation of the French quatrain: Franklin had too much sense of language, it may be argued, to tolerate such doggerel. A more important question, in fact the crucial one, is whether he would ever have permitted himself this outburst. He had the stoic’s capacity for keeping quiet under provocation, as he had demonstrated at the Cockpit; could the attack on him there have evoked this self-glorifying reply? The answer depends on one’s view of the man. The conventional view is that he was cool, detached, above the hurt and anger that afflict less disciplined mortals. But his papers give occasional strong hints that his discipline was vulnerable, and that anger could at times raise hob with detachment. If we are right in our guess that he wrote this letter, it is one more indication that he was less Olympian than commonly supposed.
 

To the Printer of the Public Advertiser.
Sir,
The Admirers of Dr. Franklin in England are much shocked at Mr. Wedderburne’s calling him a Thief; but perhaps they will be less surprised at this Circumstance when they are informed, that his greatest Admirers on the Continent agree in entertaining the same Idea of him. As an Evidence of this, I send you a Copy of a poetical Stanza, which is engraved under his Portrait prefixed to the late French Translation of his Work, in two Volumes, Quarto.

I shall also send you an Attempt of a Translation of them, that the English Reader may be able to judge of the Similarity between the Idea of Mr. Wedderburne and that of the French Philosopher, with whom all the Philosophers in Europe intirely concur. It will even be seen that Foreigners represent him as much more impudent and audacious in his Thefts than the English Orator (though he was under no Restraint from a Regard to Truth) has ventured to insinuate. I am, Sir, Your humble Servant,
Homo Trium Literarum.



Il a ravi le feu des cieux,
Il fait fleurir les arts en des climats sauvages.
L’Amerique le place a la tête des sages,
La Grece l’auroit mis au nombre de ses Dieux.
In English.
To steal from Heaven its sacred Fire he taught,
The Arts to thrive in savage Climes he brought:
In the New World the first of Men esteem’d;
Among the Greeks a God he had been deem’d.


